Citation Nr: 1808632	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO. 16-52 770	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.S. § 1151 for a right eye disorder.


ORDER

Compensation under 38 U.S.C.S. § 1151 for a right eye disorder is denied.


FINDINGS OF FACT

1. The Veteran incurred additional disability of the right eye as a result of VA medical treatment in December 2014.

2. Informed consent was obtained from the Veteran regarding the December 2014 procedure. 

3. The proximate cause of the additional disability of the right eye did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment. 

4. The proximate cause of the additional disability was an event that was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.S. § 1151 for a right eye disorder due to VA medical treatment in December 2014 have not been met. 38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.358, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from April 14, 1958, to June 30, 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the RO in St. Petersburg, Florida.

In June 2017, the Veteran and his spouse presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. The Veteran was afforded an additional 60 days following the hearing to submit evidence. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

In July 2017, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The RO substantially complied with the Board's remand instructions by obtaining a copy of the informed consent for the December 2014 procedure. 

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

To be awarded compensation under section 1151, a claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the claimant's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the claimant's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA. Id. at 101. The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation. Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009). The relevant issue is whether VA's direct actions caused harm. Id. at 289.

With regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive. Rather, the test of foreseeability is what an objective 'reasonable health care provider' would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32. Schertz v. Shinseki, 26 Vet. App. 362, 368 (2013).

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability). That is, if the evidence of record does not demonstrate additional disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability. Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving, 19 Vet. App. at 99-100. See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran underwent surgery on December 17, 2014, for a preoperative diagnosis of visually significant cataract of the right eye. The objective of the operation was to replace the natural lens with a prosthetic intra-ocular lens. During phacoemulsification (fragmentation of the natural lens via ultrasonic vibrations, with simultaneous irrigation and aspiration), the posterior capsule ruptured. Vitreous matter began to prolapse into the anterior chamber. Efforts were made to stop the flow of the vitreous matter. These included suturing the rupture. As much of the remainder of the natural lens material as possible was removed and the prosthetic intra-ocular lens was ultimately placed in the anterior chamber. In addition to visually significant cataract of the right eye, postoperative diagnoses include posterior capsular rupture and vitreous loss. A reviewing physician in June 2015 also identified impaired vision associated with high astigmatism and surgical mydriasis with pupillary distortion (VBMS record 01/23/2015). Subsequent treatment notes reveal a deformity of the iris (peaked temporally) due to contact with the intra-ocular lens, which had originally been planned to be placed in the posterior chamber. Iris reconstruction surgery was planned for January 22, 2015; however, a January 20, 2015 note reveals the surgery was postponed indefinitely (VBMS record 09/26/2016). 

Other symptoms identified on VA examination include light sensitivity, blurred vision, floaters, loss of visual field, and impaired depth perception (VBMS record 06/08/2015). 

The Veteran's private provider, C. Sweeny, MD, submitted an examination report dated July 5, 2017. Dr. Sweeny noted that the Veteran's best corrected visual acuity in the right eye was 20/25. The Veteran has approximately 4 diopters of induced astigmatism in his right eye, and this is a direct result of his complicated surgery. Dr. Sweeny also noted a dilated and misshapen pupil. The Veteran's right pupil measures 5 millimeters, is irregular, and only trace reactive to light. His abnormal pupil is a direct result of his complicated surgery. The placement of the intra-ocular lens in the anterior chamber, as opposed to the posterior chamber, was a direct result of his complicated cataract surgery, although there were no significant complications related to the placement of the lens. According to Dr. Sweeny, ocular hypertension was present long before his cataract surgery. Mild dry macular degeneration was also present before and not at all related to cataract surgery. At the time of his examination, the Veteran had reported a recent episode of cystoid macular edema in his right eye that resolved with medication (VBMS record 07/11/2017). 

There appears no doubt that additional disability resulted from the December 2014 surgical procedure. Thus, actual causation is substantiated. Moreover informed consent was obtained from the Veteran prior to the surgery. This notified the Veteran of the various problems that might result from surgery. The Veteran signed an informed consent document on November 25, 2014, at 2:42:52 PM (VBMS record 09/01/2017). 

As additional disability has been substantiated, the question turns to whether proximate causation is also substantiated. In other words whether the operation involved the equivalent of negligence, and whether the additional disability was reasonably foreseeable. Pertinent to these questions, a medical opinion was obtained from a VA physician based on a record review in June 2015 (VBMS record 06/08/2015). The physician opined that the complications that were and are associated with this Veteran's cataract surgery are well-known to occur with such surgery. 

Also significant to determining foreseeability are the potential complications identified on the informed consent document. Known risks of the procedure include bleeding, changes in vision, double vision, blurred vision, pupil irregularity, ability to focus, night vision and inability to drive at night, swelling of the retina and/or cornea, swelling of the layer under the retina, wrinkling of the retina, decreased sharpness of vision, worsening of symptoms, visual side-effects such as rings or circles, dislocation of the lens, inflammation or infection of tissues, pain, drooping of the eyelid, low or high pressure in the eye, detached retina, loss of vision or blindness, complete loss of the eye, and the need for additional surgery. 

After a review of all of the evidence, the Board finds that the additional disability incurred in this case, which primarily involves pain, reduced visual acuity, impaired reaction to light, and reduced visual field, are entirely contemplated under the informed consent document as known risks of the procedure performed in December 2014. Indeed, the known risks listed on that document include complete loss of the eye. Moreover, there is not an approximate balance of the evidence regarding whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment. There is no medical opinion which purports to establish any of these factors. Dr. Sweeny did not provide such an opinion. 

The Veteran has testified at the Board hearing that the surgeon chose the wrong lens, and that the sutures were incorrectly done. He has also submitted written argument asserting that the rupture of the posterior chamber, selection of the lens, and placement of the lens, were negligent. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing the presence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the furnishing of medical treatment is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the appropriate standard of skill and care in the specialized field of ocular surgery. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of the presence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.

Regarding the assertion that the wrong lens was used, the Veteran testified that the surgeon told him this. While the Veteran is competent to relate information provided to him by a medical professional, the surgical report does not state that the wrong lens was used, nor do follow-up examination reports. Moreover, Dr. Sweeny's assessment of the results of the surgery does not state that the wrong lens was used. The Board finds these accounts to be more reliable than the Veteran's testimony on this point. Moreover, even to the extent that a hypothetical selection of the wrong lens might represent negligence, as opposed to a reasonable error, it is presumed that the selection of the wrong lens is a matter that could be remedied and therefore would not represent additional chronic disability resulting from the procedure. 

In sum, the Board finds that the Veteran incurred additional disability of the right eye as a result of VA medical treatment in December 2014, that informed consent was obtained from the Veteran regarding the December 2014 procedure, that the proximate cause of the additional disability of the right eye did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, and that the proximate cause of the additional disability was reasonably foreseeable. In light of these findings, the Board concludes that compensation under 38 U.S.C.S. § 1151 for additional disability of the right eye is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 
Department of Veterans Affairs


